IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

SMP MARKETING, LLC,                   NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-5086

CHILDS FARMS, INC., D/B/A
CHILDS FARMS, LLC, AND
AUTO-OWNERS INSURANCE
COMPANY,

      Appellee.


_____________________________/

Opinion filed December 10, 2015.

An appeal from an order of the Department of Agriculture and Customer Services.
Jay Levenstein, Deputy Commissioner, Florida Department of Agriculture.

Steven E. Nurenberg, for Appellant.

Dan R. Stengle, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., MARSTILLER and MAKAR, JJ., CONCUR.